DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1-2 & 6-7 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has amended Claims 1 and 6 in order to remove the new matter from the claims, thereby obviating the previous 112(a) rejections. 
Claims 1-2 & 6-7 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended Claims 1 and 6 in order to remove the indefinite language from the claims, thereby obviating the previous 112(b) rejections. 


Response to Arguments
Applicant’s arguments, see pages 11-12, filed April 16th, 2021, with respect to the rejection(s) of claim(s) 1-2 & 6-7 have been fully considered and are persuasive.  In particular, Applicant alleges that the amendments made to independent Claim 1 overcome the previously applied prior art rejections, and the Examiner agrees.  Therefore, the previous prior art rejections have been withdrawn. 

Election/Restrictions
Claims 1-2 & 6-7 are found to be allowable.  As such, the restriction requirement, as set forth in the Office action mailed on July 7th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 4-5 & 8-9, directed to a non-elected species (Species B), are no longer withdrawn from consideration because these claim(s) require all the limitations of an allowable claim (Claim 1). However, Claims 10-15, directed to a non-elected invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Brian K. Yost on Tuesday, May 4th and Thursday, May 6th.
The application has been amended as follows: 
	
1.	An internally cooled inline compressor, comprising: 
a) Fixed first and second pistons, each with a channel therethrough, the second piston coupled to the first piston; 
b) A first fixed outer cylinder with a gas inlet and a gas outlet, each of the gas inlet and the gas outlet having at least one one-way valve; 
c) A second fixed outer cylinder with a gas inlet and a gas outlet, each of the gas inlet and the gas outlet having at least one one-way valve, the second outer cylinder coupled with the first outer cylinder; 
d) A first intermediate cylinder having a closed compression end and a side wall, the first intermediate cylinder compression end and a portion of the first intermediate cylinder side wall being located between the first piston and the first outer cylinder, the compression end and the side wall of the first intermediate cylinder, a side wall of the first outer cylinder, and an end wall of the first outer cylinder forming a first compression chamber, the compression end and the side wall of the first intermediate cylinder and the first piston forming a first drive chamber, the first drive chamber communicating with the first piston channel, the first intermediate cylinder capable of reciprocating between the first piston and the first outer cylinder; 
being located between the second piston and the second outer cylinder, the compression end and the side wall of the second intermediate cylinder, a side wall of the second outer cylinder, and an end wall of the second outer cylinder forming a second compression chamber, the compression end and the side wall of the second intermediate cylinder and the second piston forming a second drive chamber, the second drive chamber communicating with the second piston channel, the second intermediate cylinder capable of reciprocating between the second piston and the second outer cylinder; 
f) The first and second intermediate cylinders being coupled together at a junction, the junction at least partially surrounding the first piston when the first intermediate cylinder is in a first position and, when the first intermediate cylinder is in a second position, the junction at least partially surrounding the second piston; 
g) A power source connected to the channels of the first and second pistons, the power source alternately providing and discharging a drive fluid to the first and second drive chambers to reciprocate the first and second intermediate cylinders; 
h) A heat exchanger alternately connected to the channels of the first and second pistons so that the drive fluid that is discharged from the first and second drive chambers passes through the heat exchanger.

Claims 4-5:	(Cancelled)

having an entry position for connecting the power source to the first piston channel and the first drive chamber, and an exit position for connecting the first drive chamber and the first piston channel to the heat exchanger, the second valve having an entry position for connecting the power source to the second piston channel and the second drive chamber, and an exit position for connecting the second drive chamber and the second piston channel to the heat exchanger.

7.	The internally cooled inline compressor of claim 6, wherein the control system further comprises:
a) A positional sensor for sensing the positions of the intermediate cylinders; 
b) A controller connected to the positional sensor, the controller connected to the first and second valves.

8. (Rejoined and Amended)	The internally cooled inline compressor of claim 1, wherein 
a) 
b)  for each of the first and second stages, a first inside seal is disposed between the respective first and second pistons and the respective first and second intermediate cylinders; 
c)  for each of the first and second stages, a second inside seal is disposed between the respective first and second pistons and the respective first and second intermediate cylinders; 
d)  for each of the first and second stages, a first outside seal is disposed between the respective first and second intermediate cylinders and the respective first and second outer cylinders; 
e)  for each of the first and second stages, a second outside seal is disposed between the respective first and second intermediate cylinders and the respective first and second outer cylinders; 
f)  the respective first and second outside seals are isolated from the drive fluid by the respective first and second intermediate cylinders.

9. (Rejoined and Amended)	The internally cooled inline compressor of claim 8, 

Claims 10-15:	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on April 16th, 2021 have overcome the previously applied prior art rejections.  In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.  The most relevant prior art references are as follows:
1)	US 3,937,599 to Thureau et al.
2)	US 4,761,118 to Zanarini
3)	US 4,818,192 to Korthaus
Thureau is considered the most relevant prior art document, and discloses (within Figure 12) a dual piston/cylinder arrangement similar in structure to Applicant’s claimed invention, but in which the motor/pump arrangement is actually reversed from Applicant’s recited invention.  In Thureau, the outer cylinders (43a, 43b) lack first and second gas inlets/outlet with associated one-way valves.  Additionally, due to Thureau’s reversed arrangement, Thureau’s first and second intermediate cylinders (432c & 433c) do not define first and second drive chambers nor first and second compression chambers at the specific locations claimed.  Finally, Thureau fails to disclose a heat exchanger connected to circuit to 
Zanarini and Korthaus (discussed in previous office actions) disclose additional fluid-driven piston compressors, but fail to remedy the many deficiencies of Thureau.
As such, it becomes clear that the prior art as a whole fails to disclose Applicant’s invention as now recited in the claims.  Therefore, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and as such, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC